Citation Nr: 1745439	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to sarcoidosis.

2.  Entitlement to service connection for a right knee disability, to include as secondary to sarcoidosis.

3.  Entitlement to service connection for a left knee disability, to include as secondary to sarcoidosis.

4.  Entitlement to service connection for a right thigh disability, to include as secondary to sarcoidosis.

5.  Entitlement to service connection for a left thigh disability, to include as secondary to sarcoidosis.

6.  Entitlement to service connection for right arm numbness, to include as secondary to service-connected sarcoidosis and sarcoid myocarditis.

7.  Entitlement to service connection for left arm numbness, to include as secondary to sarcoidosis and sarcoid myocarditis.

8.  Entitlement to service connection for right leg numbness, to include as secondary to sarcoidosis and sarcoid myocarditis.

9.  Entitlement to service connection for left leg numbness, to include as secondary to sarcoidosis and sarcoid myocarditis.

10.  Entitlement to a rating in excess of 30 percent for sarcoidosis.

11.  Entitlement to a rating in excess of 10 percent for sarcoid myocarditis with premature ventricular contractions (PVCs).

12.  Entitlement to increases in the (0 percent prior to August 15, 2016, and 20 percent from that date) staged ratings assigned for chronic urethritis.

13.  Entitlement to increases in the (0 percent prior to August 15, 2016, and 20 percent from that date) staged ratings assigned for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2015, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is in the record.  In October 2015, the Board remanded the matters for additional development.  An interim [December 2016] rating decision granted 20 percent ratings, each, for chronic urethritis and hemorrhoids, effective August 15, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A low back disability was not manifested in service; thoracolumbar spine arthritis was not manifested within one year following the Veteran's separation from service; and any current low back disability is not shown to be related to his service or to have been caused or aggravated by a service-connected disability.

2.  Right and left knee disabilities were not manifested in service; arthritis of a knee was not manifested within one year following the Veteran's separation from service; and any current right or left knee disability is not shown to be related to his service or to have been caused or aggravated by a service-connected disability.

3.  Right and left thigh disabilities were not manifested in, and are not shown to be related to, the Veteran's service, or to have been caused or aggravated by a service-connected disability.  

4.  Right and left arm numbness was not manifested in service and is not shown to be related to the Veteran's service or to have been caused or aggravated by a service-connected disability.
5.  Right and left leg numbness was not manifested in service and is not shown to be related to the Veteran's service or to have been caused or aggravated by a service-connected disability.

6.  The Veteran's sarcoidosis is not shown to have been manifested by pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.

7.  The Veteran's sarcoid myocarditis with PVCs is not shown to have been manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or by evidence of cardiac hypertrophy or dilatation on electrocardiogram (EKG), echocardiogram, or X-ray.

8.  Prior to June 9, 2015 symptoms of chronic urethritis were not shown; from that date, the Veteran's urethritis is not shown to have required wearing of absorbent materials which must be changed 2 to 4 times per day; a daytime voiding interval of less than one hour or awakening to void five or more times per night; urinary retention requiring intermittent or continuous catheterization; or recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization and/or requiring continuous intensive management.

10.  Prior to August 15, 2016, the Veteran's hemorrhoids were not shown to have been more than mild or moderate; large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, were not shown; from that date the 20 percent rating assigned is the maximum schedular rating provided for hemorrhoids; symptoms or impairment not encompassed by schedular criteria are not shown, or alleged.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, to include as secondary to sarcoidosis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).
2.  Service connection for right and left knee disabilities, to include as secondary to sarcoidosis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  Service connection for and left thigh disabilities, to include as secondary to sarcoidosis, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

4.  Service connection for right and left arm numbness, to include as secondary to sarcoidosis and/or sarcoid myocarditis, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

5.  Service connection for right and left leg numbness, to include as secondary to sarcoidosis and/or sarcoid myocarditis, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016). 

6.  A rating in excess of 30 percent for sarcoidosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (Code) 6846 (2016).

7.  A rating in excess of 10 percent for sarcoid myocarditis with PVCs is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Code 7099-7000 (2016).

8.  A 20 percent rating for urethritis is warranted from (the earlier effective date of) June 9, 2015; a compensable rating for urethritis prior to that date and a rating in excess of 20 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115b, Code 7512 (2016).

9.  A compensable rating for hemorrhoids prior to August 15, 2016 and rating in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in January 2009, April 2009, and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010) is not alleged (see Dickens and Scott).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claims.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is claimed); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress, from the current level.  38 C.F.R. § 3.310 (b).

Low back disability

The Veteran contends that he has a low back disability that is causally related to his active service or was caused or aggravated by his service-connected sarcoidosis.  His STRs are silent for complaints, treatment, findings, or diagnosis pertaining to the low back.  On June 1970 service separation examination, the Veteran's spine was normal; in an associated report of medical history, he denied back trouble of any kind.

On September 1971 and May 1973 VA examinations, no low back abnormalities were noted.

Postservice treatment records are silent regarding the Veteran's back until May 1979, when he reported "catchy" pain in the left lower back of 1.5 weeks duration; he denied sustaining a back injury.  May 1979 lumbar spine X-rays did not find any significant abnormality.  A September 1979 statement from Dr. Kelley indicates that he last saw the Veteran [for complaints of low back pain] in May 1979.
In a February 1995 statement, the Veteran asserted that his sarcoidosis had begun affecting his back.  He stated that he was unable to work due to back problems.

A February 1995 statement from Dr. Kishore indicates that for the previous 3 years he treated the Veteran for acute musculoskeletal problems with severe backache.

In an August 1998 statement, the Veteran related that he had pain that moved to his back, particularly in cold months; he stated there were times when he could not lift his arms due to back and chest pain.  In a February 1999 statement, he asserted that he had pain down his spine which at times did not allow him to move his back.

VA treatment records show that in September 2000, the Veteran reported the onset of low back pain after working under his car 1 to 2 days prior; the diagnosis was resolving low back pain.  In February 2001, he reported back pain of 2 to 3 years duration, worse in the previous 6 to 8 months, and radiating bilateral leg pain; the impression was low back pain with right S1 radiculopathy.  It was noted that in view of his sarcoid, there was a small chance that he did not have the usual osteoarthritis and herniated disc to account for his symptoms.  In September 2001, he reported low back pain radiating down the right leg of one month's duration.  October 2001 through January 2002 VA treatment records note a lumbar spine MRI revealed torn annulus fibrosis; the diagnosis was low back pain, possibly mechanical.  An April 2002 lumbar spine MRI revealed bulging discs; the diagnosis was low back pain with radicular symptoms.  A June 2002 MRI revealed degenerative disc and joint disease and annular tears, and an EMG was normal.

In June and August 2003 statements, the Veteran asserted that he has had back problems since service and that his back hurts worse during a sarcoidosis flare-up.

On August 2005 VA treatment, thoracic spine X-rays showed degenerative changes.
On March 2006 VA examination, it was noted that a lumbar spine MRI showed multiple levels of degenerative disc disease but no root compression.  The examiner indicated that neurologic examination of the Veteran was normal with no evidence of any central or peripheral nervous system involvement by sarcoid at that time.

On August 2016 VA examination (pursuant to the Board's remand), the Veteran reported that the date of onset of the symptoms was unknown.  He reported that he has had a problem with his back for over 15 years, stating that in 2001 the pain was radiating down from his back to his thigh and legs.  He reported that low back pain has been a problem that at times has caused him to be bedridden; that it never goes away; and that it can flare up to severe and then be moderate but he is never free of it.

Following physical examination, the diagnosis was degenerative arthritis of the spine.  The examiner opined that the Veteran's claimed low back condition is less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected condition, and is less likely than not related to, caused by, or aggravated by his service-connected sarcoidosis or sarcoid myocarditis.  The examiner explained that lumbar X-rays showed moderate degenerative changes at the lower lumbar and thoracic levels of the spine; degenerative arthritic changes at L3-4, L4-5, L5-S1 in discs; and minimal anterior degenerative spur formation at the L3, L4, and L5 levels; and the remainder of the exam was within normal limits.  The examiner noted that a literature review shows that arthritis due to sarcoidosis is possible but unlikely, and it would show osteolytic lesions and would not show any narrowing of the disc space.

A chronic low back disability was not noted in service and arthritis of the low back was not clinically noted postservice prior to 2002.  Accordingly, service connection for a low back disability on the basis that such disability became manifest in service and persisted or for arthritis of the lumbar spine on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1112; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

It is neither shown by the record, nor alleged, that the Veteran's low back disability is related directly to his active duty service.  Although he had at one time asserted he had back complaints continually since service, The earliest postservice notation of such complaint (in 1979, approximately nine years after service) indicates it was of only a couple of weeks duration; and on 2016 VA examination (pursuant to the Board's remand), he indicated that his back problems began about 15 years prior (i.e., decades after service).  The Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  The Board finds the August 2016 VA examination and medical opinion then offered to be entitled to substantial probative weight regarding this at theory of entitlement, as it took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The examiner indicated that the Veteran's service-connected sarcoidosis did not cause or aggravate his low back disability, and cited to factual data (including the anatomy involved) and medical literature regarding sarcoidosis and arthritis.  The Board finds the examiner's opinion persuasive.  

Whether or not a disability such as sarcoidosis causes or aggravates another disability (such as degenerative arthritis of the spine) is a medical question that is beyond the scope of common knowledge and incapable of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson; consequently, his own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for a low back disability, and the appeal in the matter must be denied.

Bilateral knee disabilities

The Veteran claims that he has disabilities of both knees that are related to his active service or were caused or aggravated by his service-connected sarcoidosis.  His STRs are silent for complaints, treatment, findings, or diagnosis pertaining to the knees.  On June 1970 service separation examination, the Veteran's lower extremities were normal.

At the June 2015 hearing, the Veteran testified that his knees tend to slip out of socket and become painful while standing, and he was fitted with braces for each.

On August 2016 VA examination, the Veteran reported onset of bilateral knee symptoms in 2006; he related that the condition began when he sat in a way that put pressure on his knees and the right knee went out of socket, which was very painful.  He reported that his knees would give out upon standing and tend to slip out of socket while standing.  He reported bilateral knee flare-ups that render him unable to stand at times.  He reported using knee braces for mobility and stability.

Following a physical examination, the diagnoses included left knee minimal joint space narrowing patellofemoral compartment with no fracture or dislocation, and right knee minimal osteoarthritis and small suprapatellar effusion.  The examiner opined that the Veteran's bilateral knee conditions are less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected condition.  The examiner noted that, per the Veteran's own statement, he has had problems with his knees since 2006.  The examiner noted that September 2016 X-rays showed minimal osteoarthritis and small suprapatellar effusion in the right knee, and minimal joint space narrowing in the patellofemoral compartment with no fracture or dislocation in the left knee.  The examiner noted that per the Mayo Clinic, risk factors for sarcoidosis include age, sex, race, and family history, and long term complications can occur in the lungs, eyes, kidneys, heart, and nervous system; joints are not listed.  The examiner opined that, therefore, the Veteran's bilateral knee conditions are less likely as not related to, caused by, or aggravated by, his service-connected sarcoidosis or sarcoid myocarditis.  The examiner also noted that the Veteran does have lower extremity radiculopathy which is likely the cause of his pain and decreased range of knee motion.

Chronic right or left knee disabilities were not noted in service and arthritis of a knee was not clinically shown postservice prior to 2016.  Accordingly, service connection for right and left knee disabilities on the basis that they became manifest in service and persisted, or for arthritis of a knee on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1112; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

The Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  Regarding that theory, the Board finds the August 2016 VA examiner's opinion to merit substantial probative weight, as it took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The examiner indicated that the Veteran's service-connected sarcoidosis did not cause or aggravate his bilateral knee disabilities, and cited to supporting factual data (including the anatomy involved) and medical literature regarding sarcoidosis and the joints.  The Board finds the examiner's opinion persuasive.  

Whether or not a disability such as sarcoidosis causes or aggravates another disability (such as joint space narrowing of the patellofemoral compartment, knee osteoarthritis, or suprapatellar effusion) is a medical question that is beyond the scope of common knowledge or capability of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson, and consequently his own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claims of service connection for bilateral knee disabilities, and the appeal in the matters must be denied.

Bilateral thigh disabilities

The Veteran contends that he has right and left thigh disabilities that are related to his active service or were caused or aggravated by his service-connected sarcoidosis.  His STRs are silent for complaints, treatment, findings, or diagnosis pertaining to the thighs.  On June 1970 service separation examination, his lower extremities were normal.

At the June 2015 hearing, the Veteran testified that he has pain radiating into his thighs, which he believes may be related to sarcoidosis.

On August 2016 VA examination, the Veteran reported that for several years he has had pain radiating from his back down both thighs and legs.  He reported that the condition has gotten worse and is more intense with increased pain when his sarcoidosis is active, reporting that he has had times when he had to crawl to the bathroom.  Following physical examination, the examiner opined that the Veteran does not have a current diagnosis of a right or left thigh disability, because pathology warranting such diagnosis is not shown.  The examiner opined that Veteran's claimed right and left thigh conditions are less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that no right or left thigh pathology could be found, noting that September 2016 X-rays of both femurs and both hips showed no acute fracture and no dislocation.  The examiner opined that the Veteran does have lower extremity radiculopathy which is at least as likely the cause of his pain and decreased range of motion in his bilateral thighs/hips; therefore, the Veteran's right and left thigh conditions are less likely as not related to, caused by, or aggravated by his service-connected sarcoidosis 

Right and left thigh disabilities were not noted in service.  Accordingly, service connection for bilateral thigh disabilities on the basis that any such disability became manifest in service and persisted is not warranted. The Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  Regarding this theory, the Board finds that the opinion offered on August 2016 VA examination merits substantial probative weight, as it took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The examiner indicated that the Veteran's service-connected sarcoidosis did not cause or aggravate his claimed bilateral thigh disabilities, and cited to supporting factual data (including the anatomy involved) and identified other etiological factors considered more likely, i.e. lower extremity radiculopathy.  The Board finds the examiner's opinions persuasive.    

Whether or not the Veteran has a diagnosis of a thigh disability is a medical question that is beyond the scope of common knowledge, and incapable of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson, and consequently, his own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claims of service connection for right and left thigh disabilities, and the appeal in the matters must be denied. 

Bilateral arm numbness

The Veteran contends that he has numbness of both arms that is related to his active service or is caused or aggravated by his service-connected sarcoidosis and/or his service-connected sarcoid myocarditis.  His STRs are silent for complaints, treatment, findings, or diagnosis pertaining to the arms.  On June 1970 service separation examination, his upper extremities were normal.

Postservice treatment records are silent regarding the Veteran's arms until 2006.

On March 2006 VA heart examination, the Veteran reported waking up at night with his arm numb and he cannot lift it, more frequently the left arm than the right.  He reported that this is not the result of lying on one side or the other and cutting off circulation, and the problem slowly gets better until he can move the arm.  He reported that sometimes his arm gets numb while he is awake.  The examiner opined that the reported symptoms of numbness in the extremities is not likely due to cardiac involvement with sarcoidosis but rather is suggestive of a neurological disorder including atypical migraine which could be related to sarcoidosis; however, the examiner stated that this determination would best be made by a neurologist.

On March 2006 VA neurology examination, the examiner found that the Veteran had a normal neurologic examination with no evidence of any central or peripheral nervous system involvement by sarcoid at that time.  There was no evidence for any abnormal neuro-imaging according to the Veteran.

On May 2008 and July 2009 VA examinations, the Veteran reported a numbness in the entire left upper extremity mainly at night or upon waking in the morning that was unrelated to his chest pain.

On August 2016 VA examination, the Veteran reported onset of arm numbness symptoms in 2000.  He reported that in 2013 he was seen by a doctor and told that he has carpal tunnel syndrome in both wrists.  He reported being told by Dr. Allen that the main vein or artery in his left wrist was restricting blood flow and needed to be repaired with surgery.  He reported that the pain and numbness in his arms had worsened over the years, with constant severe right upper extremity pain, intermittent left upper extremity pain, moderate left upper extremity paresthesias and/or dysesthesias, and moderate bilateral upper extremity numbness.  He reported he used wrist braces to keep his wrists stable.  Following a physical examination, the diagnosis was carpal tunnel syndrome.  The examiner opined that the Veteran's claimed bilateral arm numbness is less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected condition.  The examiner opined that the Veteran's bilateral arm numbness is less likely than not proximately due to or the result of, or aggravated by, his service-connected sarcoidosis or sarcoid myocarditis.  The examiner noted that, according to medical records, the Veteran was diagnosed with carpal tunnel syndrome and opined that, upon review of medical literature, no correlation could be found that linked carpal tunnel and sarcoidosis.  The examiner noted that one study said that an association between carpal tunnel and sarcoidosis had not been demonstrated.

Numbness of an arm was not noted in service.  Accordingly, service connection for numbness of the arms on the basis that such disability became manifest in service and persisted is not warranted.  The Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  The Board finds the August 2016 VA examination and medical opinion to be entitled to great probative weight in addressing that theory of entitlement, as it took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The August 2016 VA medical opinion, which the Board has found adequate and probative, indicates that the Veteran's service-connected sarcoidosis and sarcoid myocarditis did not cause or aggravate his claimed numbness of both arms, citing to factual data (including the anatomy involved) and pointing to other etiology considered more likely, i.e. diagnosed carpal tunnel syndrome, for which no correlation could be found that linked carpal tunnel and sarcoidosis in the medical literature.  The Board finds the examiner's opinions persuasive.    

The question of whether a disability such as sarcoidosis or sarcoid myocarditis causes or aggravates another disability (such as arm numbness/carpal tunnel syndrome) is a medical question that is beyond the scope of common knowledge or capable of resolution by lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claims of service connection for numbness of both arms, and the appeal in the matters must be denied.

Bilateral leg numbness

The Veteran contends that he currently has numbness of both legs that is related to his active service or is caused or aggravated by his service-connected sarcoidosis and/or sarcoid myocarditis.  His STRs are silent for complaints, treatment, findings, or diagnosis pertaining to the legs.  On June 1970 service separation examination, his lower extremities were normal.

On August 2016 VA examination, the Veteran reported onset of bilateral leg numbness symptoms in 2000.  He reported pain that radiates down his legs and thighs and that pain and numbness had worsened over the years.  He reported constant severe right lower extremity pain, intermittent moderate left lower extremity pain, severe right lower extremity paresthesias and/or dysesthesias, severe right lower extremity numbness, and moderate left lower extremity numbness.  Sensory exam testing was decreased bilaterally at the upper anterior thigh (L2) and thigh/knee (L3/4); involvement of the L2/L3/L4 nerve roots (femoral nerve) was indicated bilaterally.  The Veteran reported regular use of knee braces for mobility and stability and occasional use of a walker when going out for a long period of time for his knees.

Following a physical examination, the diagnosis was bilateral lower extremity radiculopathy.  The examiner opined that the Veteran's claimed condition is less likely than not (less than 50 percent probability) proximately due to a service-connected condition.  The examiner explained that September 2016 bilateral femur and hip X-rays showed no acute fracture or dislocation.  The examiner opined that the Veteran's bilateral leg numbness is less likely than not proximately due to or the result of, or aggravated by, his service-connected sarcoidosis or sarcoid myocarditis.  The examiner noted that the Veteran has been complaining of lower extremity radicular pain for many years, and opined that it is at least as likely related to his degenerative arthritis in his back.  The examiner opined that, according to medical literature, arthritis of the back can occur with sarcoidosis  however, it in such cases usually results in lesions of the back and narrowing of disc space does not usually occur; the Veteran's lumbar X-ray shows moderate narrowing of intervertebral disc space.

Numbness of a leg was not noted in service.  Accordingly, service connection for numbness of both legs on the basis that any such disability became manifest in service and persisted is not warranted.  As was noted above, the Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  The Board finds the opinion offered on August 2016 VA examination to merit substantial probative weight in addressing that theory of entitlement, as it included a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings) and rationale that accurately cites to supporting factual data.  The examiner indicated that the Veteran's service-connected sarcoidosis and sarcoid myocarditis did not cause or aggravate his claimed numbness of both legs, citing to factual data (including the anatomy involved) and pointing to other etiology considered more likely, i.e. bilateral lower extremity radiculopathy, which the examiner opined is at least as likely related to his degenerative arthritis in his back.  [Notably, a low back disability is not service-connected, and the appeal seeking such benefit is being denied herein.]  The Board finds the examiner's opinion persuasive.    

Whether or not a disability such as sarcoidosis or sarcoid myocarditis causes or aggravates another disability (such as leg numbness/lower extremity radiculopathy) is a medical question that is beyond the scope of common knowledge or capable of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson, and consequently, his own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claims of service connection for numbness of both legs, and the appeal in the matters must be denied.

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

"Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Sarcoidosis

Sarcoidosis is rated under 38 C.F.R. § 4.97, Code 6846, which provides for a 30 percent rating for pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating is warranted for pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating is warranted for cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  Active disease or residuals are rated as chronic bronchitis, and extra-pulmonary involvement is rated under the specific body system involved.

The Veteran submitted a claim for an increased rating in January 2009; therefore, the relevant appeal period is from January 2008.

On May 2008 VA examination, the Veteran reported being on prednisone intermittently, with his most recent course about two months prior to the examination.  He reported left-sided chest pain and occasional right-sided chest pain, occurring in different areas of the chest without radiation to the arm or neck, dyspnea on exertion, diaphoresis, nausea, vomiting, or lightheadedness.  He denied chronic cough or hemoptysis.  He reported that the chest pain was more or less consistent on a scale between 2 to 7 out of 10; the chest pain increased on deep breathing, pressing on the chest, or turning the neck.  He reported getting tired on walking one block for the previous 10 years; he was deconditioned and did not do any regular walking.  He denied loss of weight or loss of appetite, and he was not on oxygen.  He had never been on any immunosuppressant therapy for sarcoidosis.  There was no history of sleep apnea or hypersomnolence.

On physical examination, respiration was 16 per minute.  The chest was symmetrical and air entry was bilaterally equal.  The lungs were clear to auscultation bilaterally without crackles, rhonchi, or wheezes.  Chest X-ray showed minimal lung parenchymal and apical scarring at the apices, and there were no infiltrates otherwise or pleural effusions; findings were stable compared to March 2006.  On pulmonary function testing, FVC was 2.80 L (65 percent predicted), FEV1 was 1.77 L (52 percent predicted), and FEV1/FVC was 63 percent; post-bronchodilators, FVC was 2.38 L (55 percent predicted) and FEV1 was 1.73 L (50 percent predicted).  DLCO was 14.8 mL/mm/mmHg/min (66 percent predicted), indicating that gas transfer was moderately impaired.  The examiner found that the Veteran had no significant symptoms with the sarcoidosis except for chronic chest pain, for which he received steroid doses intermittently; the examiner opined that the chest pain is at least as likely as not musculoskeletal in origin.  The examiner opined that the latest pulmonary function test suggested a moderate obstructive ventilatory defect, and opined that sarcoidosis is more likely than not to produce a restrictive pattern and not obstructive.  The examiner agreed with the April 2006 VA examiner's opinion that there was no evidence of pulmonary sarcoidosis and also that the chest pain is not likely related to pulmonary sarcoidosis.

On July 2009 VA examination, the Veteran reported being on prednisone intermittently, with his last course about 6 months prior to the examination.  He reported intermittent chest pain since 1980, occurring in different areas of the chest without radiation to the arm or neck, dyspnea on exertion, diaphoresis, nausea, vomiting, or lightheadedness; the chest pain occurred at any time.  He denied chronic cough or hemoptysis.  The chest pain increased on deep breathing, pressing on the chest, or turning the neck; he reported that the chest pain was more or less consistent since 1980 on a scale of 2 to 6 out of 10.  He did not do any walking or exercise and there was no relation of the chest pain to exercise.  He reported getting dyspneic on walking a block.  He denied loss of weight or appetite.  He was not on oxygen and had no subjective symptoms of fever, chills, or night sweats.  He was not presently on treatment for sarcoidosis, and he not on any inhalers.

On physical examination, respirations was 16 per minute and regular.  The chest was symmetrical and air entry was bilaterally equal.  Lungs were clear to auscultation bilaterally without crackles, rhonchi, or wheezes.  A chest CT scan showed some interstitial thickening in the left lung apex, and otherwise normal results.  On pulmonary function testing, FVC was 1.45 L (33 percent predicted), FEV1 was 1.03 L (29 percent predicted), and FEV1/FVC was 71 percent; post-bronchodilators, FVC was 1.64 L (37 percent predicted) and FEV1 was 1.03 L (29 percent predicted).  There was no evidence of upper airway obstruction via flow volume loop; reduced vital capacity suggested the presence of a severe restrictive ventilatory defect.  The examiner opined that the Veteran's chronic chest pain was atypical; an echocardiogram the previous year did not reveal any regional wall motion abnormalities.  The examiner opined that the chest pain at least as likely is all musculoskeletal.  The examiner noted that an EKG showed no acute ischemia or bundle branch block.  The examiner noted that the Veteran had moderate obstructive ventilatory defect in May 2008 but now had a restrictive defect, which is at least as likely as not due to sarcoidosis.  The examiner opined that the changes shown on chest CT are minimal for such a long history of sarcoidosis.

On June 2010 pulmonary function testing, DLCO was 19.6 mL/mmHg/min (89 percent predicted), indicating that gas transfer was normal.  The physician noted that the tests (including on July 2009 VA examination) show restrictive disease (reduced vital capacity lung volume) which in this Veteran's case is the parameter most representative of his sarcoidosis diagnosis.  The physician opined that in more advanced cases of sarcoidosis, it is expected that the DLCO would be reduced, but it was normal.

At the June 2015 hearing, the Veteran testified that he now takes prednisone for sarcoidosis daily for about 4 to 5 months a year.

On August 2016 VA examination, the Veteran reported that his sarcoidosis has worsened.  He reported that he was unable to perform a February 2010 pulmonary function test due to extreme pain in his chest; in each test, there was a phase in the test that was too stressful for him to continue.  He reported having problems with air flow when the sarcoidosis is active without any stress.  He reported that the report that air flow is restrictive is understated, and he has had times when he had to go to the emergency room because air flow was almost nonexistent.  He reported that his condition requires intermittent courses or bursts of systemic (oral or parenteral) corticosteroids, with four or more courses/bursts in the prior 12 months; he reported that the activity of the disease determines the dosage.  He reported that the condition requires the use of daily inhalational bronchodilator therapy.  He does not require antibiotics or outpatient oxygen therapy for his respiratory condition.  His sarcoidosis includes pulmonary involvement and is diagnosed by X-ray findings as stage 2: bihilar lymphadenopathy and reticulonodular infiltrates.  He reported ophthalmologic, renal, cardiac, neurologic, or other organ system involvement due to sarcoidosis.  Chest X-rays showed minimal pulmonary fibrotic change in both upper lobes and multiple small nodules in both lungs.  Pulmonary function testing was not performed because the Veteran declined to complete the MVV and bronchodilator portion of the exam.  The examiner opined that the Veteran's sarcoidosis impacts his ability to work, noting the Veteran's report that he was forced to resign his position as a teacher in 1974 because he was unable to work during the winter months, there were times when he was forced to take many days off due to pain and breathing problems, and the coughing would disrupt the class and the pain would force him to leave the classroom.

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as the evidence does not show that symptoms of the Veteran's sarcoidosis have at any time been of such severity as to meet the schedular criteria for a rating in excess of 30 percent.  There is no evidence of pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  Indeed, on 2008, 2009, and 2016 VA examinations, he reported taking intermittent courses of systemic corticosteroids for treatment of sarcoidosis.  The findings noted do not meet or approximate the criteria for a 60 percent rating under Code 6846.  Consequently, a schedular rating in excess of 30 percent for sarcoidosis is not warranted for any period of time under consideration.  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

Sarcoid myocarditis with PVCs

This disability is rated by analogy under 38 C.F.R. § 4.104, Code 7000 (for valvular heart disease).  Under Code 7000, a 10 percent rating is warranted for workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required.  A 30 percent rating is warranted for workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with cardiac hypertrophy or dilatation shown on EKG, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with a n ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  If the criteria for a 10 percent rating are not met, a 0 percent rating is to be assigned.  See 38 C.F.R. § 4.31.

The Veteran submitted a claim for an increased rating in January 2009.  The relevant appeal period is from January 2008.

On May 2008 VA examination, the Veteran denied orthopnea, paroxysmal nocturnal dyspnea, or edema in the feet.  He reported palpitations since 1980 on a weekly basis without associated dizziness or loss of consciousness, usually lasting for less than one minute.  He reported that his METs level was very low, at 3 to 5.  On physical examination, blood pressure was 130/70, and pulse was 60 per minute and regular; S1 and S2 were regular in rate and rhythm, and there were no murmurs, gallops, or rubs.  There was no cyanosis, clubbing, or edema in the extremities, and peripheral pulses were 2+ bilaterally.  EKG showed sinus bradycardia at 47 beats per minute and voltage criteria for left ventricular hypertrophy; the EKG did not show bundle-branch block.  An echocardiogram showed chamber sizes were normal, there was borderline concentric left ventricular hypertrophy, left ventricular systolic function was normal and estimated ejection fraction was 65 percent, there was mild aortic valve sclerosis without evidence of aortic stenosis; and there was mild mitral regurgitation, pulmonary insufficiency, and tricuspid regurgitation.  The examiner opined that there was no mention of pulmonary hypertension on the echocardiogram and noted that the Veteran is not a known hypertensive.  The examiner opined that the chest pain is not anginal in nature and is less likely to be cardiac in origin.

On July 2009 VA examination, the Veteran denied orthopnea, paroxysmal nocturnal dyspnea, or edema in the feet.  He reported having palpitations since 1980 on a once or twice per week basis, not associated with dizziness or syncope, and usually lasting less than a minute.  He reported that his METs level was very low, 3 to 5, but this could not be relied upon as he was not physically active.  There was no history of endocarditis, pericarditis, hyperthyroid heart disease, or hypertensive heart disease.  He had no history of hypertension, congestive heart failure, or rheumatic heart disease.

On physical examination, blood pressure was 124/60 on the left and 130/60 on the right.  Pulse was 52 per minute and regular.  S1 and S2 were regular in rate and rhythm without murmurs, gallops, or rubs.  Peripheral pulses were 2+ bilaterally and there was no cyanosis, clubbing, or edema in the extremities.  A 24 hour Holter monitor test showed that the underlying rhythm was normal sinus rhythm; the Veteran had frequent PVCs and rare atrial premature contraction; there were no episodes of ventricular tachycardia or significant pauses; and the Veteran complained of chest pain during which his heart rate ranged from 42 to 49.  The examiner noted that an EKG showed no bundle branch block, ejection fraction was normal at 65 percent, the Veteran had borderline concentric left ventricular hypertrophy by echocardiogram the previous year, and he was not a known hypertensive.  The examiner noted that the Veteran refused to undergo a stress test.  The examiner opined that no signs of sarcoid myocarditis were seen on examination.

At the June 2015 hearing, the Veteran testified that activity sometimes causes him to become fatigued, short of breath, or light-headed when he gets up.  He indicated that he undergoes complete periodic chest X-rays and EKGs by VA treating personnel.

On August 2016 VA examination, the Veteran reported that his sarcoid myocarditis with PVCs has worsened.  Continuous medication was not required for control of the heart condition.  He reported that he had myocardial infarctions in July 1979 and February 1981.  He did not have congestive heart failure.  He had intermittent (paroxysmal) atrial fibrillation with more than 4 episodes in the prior 12 months documented by EKG; intermittent (paroxysmal) atrial flutter with more than 4 episodes in the prior 12 months documented by EKG; and intermittent (paroxysmal) supraventricular tachycardia with more than 4 episodes in the prior 12 months documented by EKG.  He did not have a heart valve condition.  He had not undergone treatment for any active infectious cardiac condition and had not had pericardial adhesions.  He was noted to have undergone angioplasty in 1979.

On physical examination, the Veteran's heart rate was 60.  Rhythm was regular.  Point of maximal impact was not palpable.  Heart sounds were normal and there was no jugular-venous distension.  Auscultation of the lungs was clear.  Peripheral pulses were normal and there was no peripheral edema.  Blood pressure readings were 150/86, 146/82, and 136/90.  There was no evidence of cardiac hypertrophy or dilatation.  EKG showed atrial fibrillation, and chest X-ray showed minimal pulmonary fibrotic change in both upper lobes and multiple small nodules in both lungs.  An echocardiogram showed left ventricular ejection fraction of 55 to 60 percent, normal wall motion, and mildly increased wall thickness.  An exercise stress test was not ordered.  On interview-based METs test, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The examiner opined that the Veteran's heart condition impacts his ability to work due to his symptoms in the winter months that include inability to breathe as easily outside, shortness of breath, and chest pain.  The examiner opined that the Veteran is well developed, well nourished, and in no acute distress, with no signs of malaise present.  Examination of the abdomen revealed no evidence of tenderness; the liver and spleen were not palpable, bowel sounds were normal, and there was no evidence of bruits or ascites.

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as the evidence does not show that symptoms of the Veteran's sarcoid myocarditis have at any time been such as to meet the criteria for a schedular rating in excess of 10 percent.  There is no evidence of workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  On May 2008 VA examination, exercise testing was not performed.  On July 2009 VA examination, the Veteran reported that his METs level was very low (3 to 5), but this could not be relied upon as he was not physically active, and the examiner noted that he refused to undergo a stress test; the examiner opined that no signs of sarcoid myocarditis were seen on examination.  On August 2016 VA examination, an exercise stress test was not ordered; on interview-based METs test, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  Cardiac hypertrophy or dilatation was not shown on EKG, echocardiogram, or X-ray on any examination.  The findings noted do not meet or approximate the criteria for a 30 percent rating under Code 7000.  Consequently, a schedular rating in excess of 10 percent for sarcoid myocarditis is not warranted for any period of time under consideration.  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.




Chronic urethritis 

The Veteran's chronic urethritis is rated under Code 7512, (for chronic cystitis), which provides for rating as voiding dysfunction.  The Board will (as provided in 38 C.F.R. § 4.115(b) consider alternately rating the disability as urinary frequency, obstructed voiding, and urinary tract infection.

For voiding dysfunction, a 20 percent rating is warranted when wearing of absorbent materials which must be changed less than 2 times per day is required.  A 40 percent rating is warranted for when absorbent materials must be changed 2 to 4 times per day.  A 60 percent rating is warranted when use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is required.

For urinary frequency, a 10 percent rating is warranted for daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours, or awakening three to four times per night.  A 40 percent rating is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.

For obstructed voiding, a 0 percent rating is warranted for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating is warranted for marked obstructive symptomatology such as hesitancy, slow or weak stream, or decreased force of stream (with one or a combination of: post-void residuals greater than 150 cc; markedly reduced peak flow rate on uroflowmetry; recurrent urinary tract infection secondary to obstruction; or stricture requiring periodic dilatation..  A 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.

The Veteran submitted his claim for an increased rating in January 2009; therefore, the relevant appeal period is from January 2008.

On May 2008 VA examination, the Veteran reported that in January 2008 he had noticed some burning in his urine and was found to have blood in the urine by urinalysis; he was treated with Septra; he had not noticed any hematuria.  He had occasional dysuria.  He denied hesitancy, nocturia, frequency, or incontinence.  He denied lethargy, weakness, anorexia, or weight loss or gain.  He denied recurrent urinary tract infection or renal colic.  A March 2008 renal ultrasound was normal.  He denied acute nephritis or hospitalization for urinary tract disease.  There was no history of a renal neoplasm.  Catheterization, dilation or drainage procedures were not needed.  He was not on a specific diet therapy or any specific medications.  He had not had any other invasive or non-invasive procedures in the previous year.  The examiner opined that there was no effect of this condition on the Veteran's usual occupation or daily activities.  The examiner noted that the Veteran reported only one episode of urinary tract infection in January 2008, and his urinalysis was normal and showed no evidence of urinary tract infection; there was no evidence of chronic urethritis.

On July 2009 VA examination, the Veteran had no known renal dysfunction and denied arthralgia or weakness.  There was no anorexia or weight loss.  He reported that in January 2008 he had noticed some blood in the urine and was found to have microscopic hematuria, and he was treated with Septra.  He had not noticed any gross hematuria.  He had occasional dysuria.  A recent cystoscopy for hesitancy and nocturia did not show clear-cut malignant cells; he was started on terazosin, which he had since stopped.  He denied incontinence.  There had been no surgery on any part of the urinary tract.  He had not had recurrent urinary tract infections, history of renal colic or bladder stones, acute nephritis, or hospitalization for urinary tract disease.  There was no history of genitourinary neoplasm.  Catheterization and dilatation drainage procedures were not needed.  He was on not on any specific diet, therapy, or medication for urethritis.  The examiner opined that there was no effect of this condition on the Veteran's daily activities and no limitation on occupation.  The examiner noted that the Veteran has benign prostatic hypertrophy, and there was no evidence of chronic urethritis.

At the June 9, 2015 hearing, the Veteran testified that he has recurrent urinary tract infections due to obstruction, which requires daily medication and the use of absorbent pads due to inability to control voiding.

On August 15, 2016 VA examination, the Veteran reported that his symptoms included a voiding dysfunction that causes urine leakage; he wears absorbent material only at night.  The voiding dysfunction does not require the use of an appliance.  The voiding dysfunction causes increased urinary frequency, with nighttime awakening to void 3 to 4 times.  The voiding dysfunction causes signs or symptoms of obstructed voiding including hesitancy that is not marked.  There was no history of urethral or bladder calculi.  There was no history of recurrent symptomatic bladder or urethral infections.  There were no findings, signs or symptoms attributable to a bladder fistula or urethral fistula.  The Veteran did not have a neurogenic or severely dysfunctional bladder.  There was no bladder injury or other bladder surgery.  There was no renal dysfunction.  The Veteran did not have a benign or malignant neoplasm or metastases.  The examiner opined that the Veteran's chronic urethritis does not impact his ability to work.

Based on this evidence, a December 2016 rating decision granted a 20 percent rating for chronic urethritis, effective August 15, 2016, the date of the VA examination showing increased symptomatology.

The Board finds that it is reasonably shown that the increased symptomatology warranting a 20 percent rating was manifested by the time of a June 9, 2015, hearing before the undersigned.  At the hearing the Veteran described symptoms similar to those found symptoms essentially similar to those found on the August 15, 2016 VA examination.  Accordingly, a 20 percent rating for the urethritis is warranted for (the earlier effective date of) June 9, 2015.  The medical records, overall, provide evidence against a still earlier effective date for the increased rating.  On May 2008 and July 2009 VA examinations, there was no evidence of chronic urethritis.  Prior to August 15, 2016, there was no evidence regarding the frequency with which any absorbent materials needed to be changed per day (if worn); a daytime voiding interval of between two and three hours, or awakening to void two times per night; or of obstructive voiding or urinary tract infections so as to merit a compensable rating.  

The evidence also does not show that a rating in excess of 20 percent was warranted at any time during the appeal period.  At no time was there evidence of wearing of absorbent materials which must be changed 2 to 4 times per day being required (the Veteran reported wearing them only at night); daytime voiding interval of less than one hour, or awakening to void five or more times per night (he reported awakening 3 to 4 times per night); urinary retention requiring intermittent or continuous catheterization (there is no evidence that catheterization was required); or that there was recurrent symptomatic urinary tract infection requiring drainage or frequent hospitalization and/or requiring continuous intensive management.  Accordingly, the preponderance of the evidence is against the assignment of a compensable rating for urethritis prior to June 9, 2015 and a rating in excess of 20 percent from that date. 

Hemorrhoids 

The Veteran's service-connected hemorrhoid disability is rated under Code 7336.  Under that Code, a 0 percent rating is warranted for mild or moderate external or internal hemorrhoids.  A 10 percent rating is warranted for large or thrombotic external or internal hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A (maximum) 20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.  Code 7319 specifically allows only a maximum 20 percent rating unless there are exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321.

On March 2009 VA examination, the Veteran reported pain with passing hard stools; he used suppositories for pain and hydrocortisone cream for the skin around the anus.  He reported intermittent symptoms with remissions.  He reported occasional rectal bleeding from hemorrhoids, and no rectal prolapse or recurrent anal infections.  Current symptoms included anal itching, burning, diarrhea, difficulty passing stool, and pain; there was no tenesmus or swelling.  There was no history of thrombosis, fecal incontinence, or perianal discharge.  On physical examination, an external hemorrhoid was noted as 3 millimeters by 1 millimeter in size, with no evidence of thrombosis, bleeding, fissures, or excessive redundant tissue.  There was no anorectal fistula or anal or rectal stricture.  The sphincter was not impaired.  The diagnosis was hemorrhoids, recurrence without thrombosis, with no significant effects on the Veteran's usual occupation or daily activities.

On July 2009 VA examination, the Veteran reported having anal pain, especially with hard stools.  He reported anal itching and pain if he has hard stools.  He reported swelling in the perianal area but no discharge.  He denied diarrhea, reporting that he tended to get constipated intermittently.  There was no history of fecal incontinence.  He used a suppository and a cream on a daily basis to avoid/control symptoms of hemorrhoids.  There was no history of trauma to the rectum or anus, spinal cord injury, rectal prolapse, rectal bleeding, anal infections, proctitis, fistula, or neoplasm.  He was not anemic.  On physical examination, there was a moderate sized hemorrhoid and a minor one, both external; internal hemorrhoids could not be felt.  Secretions were heme negative.  The examiner opined that there was no effect of this condition on the Veteran's usual occupation as he did not work, and there was no significant effect on his daily activities.

On September 2011 VA examination, the Veteran reported using hemorrhoidal suppositories, wipes, and Vaseline.  Physical examination was normal, with no external hemorrhoids, anal fissures or other abnormalities.

At the June 2015 hearing, the Veteran testified that he has received private treatment for his hemorrhoids, which bleed intermittently.

On August 2016 VA examination, the Veteran reported that his hemorrhoid condition had worsened over the previous 10 or more years.  He reported having trouble sitting when the condition is unbearable.  He did not take continuous medication for the condition.  Signs and symptoms attributable to the hemorrhoids included persistent bleeding.  On physical examination, small or moderate external hemorrhoids were noted.  The examiner opined that the Veteran's hemorrhoids impact his ability to work, noting that when they are flared, he reported being unable to sit for long periods of time.

Based on this evidence, a December 2016 rating decision granted a 20 percent rating for hemorrhoids, effective August 15, 2016, the date of the VA examination showing increased symptomatology.

The evidence outlined above shows that prior to August 15, 2016, symptoms of the Veteran's hemorrhoids most closely approximated the criteria for a 0 percent rating under Code 7336.  Although he reported problems with occasional bleeding, itching, and pain on each VA examination, it is not shown prior to the August 2016 VA examination that he experienced large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or persistent bleeding and with secondary anemia, or with fissures.  The absence of thrombosis and bleeding was specifically noted during the 2009 VA examination.  The Board finds that the preponderance of the evidence (including the Veteran's self-reports of symptoms and impairment) is against a finding of more than mild or moderate hemorrhoids prior to August 15, 2016, and that a compensable rating prior to that date is not warranted.

While the assignment of the maximum schedular rating for hemorrhoids from August 15, 2016 raises a question of whether referral of the claim for increase to the Director of Compensation for consideration of an extraschedular rating is warranted, the Board's review of the evidence of record in the matter found that referral is not necessary.  There is no evident showing or allegation of symptoms or functional impairment not encompassed by the schedular criteria.  VA examiners have opined that the Veteran is not unable to work due to his service-connected hemorrhoids, and the symptoms the Veteran has reported (such as persistent bleeding) are all encompassed by the schedular criteria.  For these reasons, referral for extraschedular consideration is not warranted.  

The preponderance of the evidence is against the assignment of a compensable rating for hemorrhoids prior to August 15, 2016 and a rating in excess of 20 percent from that date, and the appeal in the matter must be denied. 
The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not before the Board in the context of the instant claims for increase.  The Veteran specifically indicated in a June 2016 statement that he did not wish to submit a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Service connection for a low back disability, to include as secondary to sarcoidosis, is denied.

Service connection for bilateral knee disabilities, to include as secondary to sarcoidosis, is denied.

Service connection for bilateral thigh disabilities, to include as secondary to sarcoidosis, is denied.

Service connection for bilateral arm numbness, to include as secondary to sarcoidosis and/or sarcoid myocarditis, is denied.

Service connection for bilateral leg numbness, to include as secondary to sarcoidosis and/or sarcoid myocarditis, is denied.

A rating in excess of 30 percent for sarcoidosis is denied.

A rating in excess of 10 percent for sarcoid myocarditis with PVCs is denied.

A 20 percent rating for urethritis is granted from (the earlier effective date of) June 9, 2015, subject to the regulations governing payment of monetary awards; a compensable rating for urethritis prior to June 9, 2015 and a rating in excess of 20 percent from that date, are denied.

A compensable rating for hemorrhoids prior to August 15, 2016, and a rating in excess of 20 percent from that date, are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


